CATINNA, Commissioner.
The Workmen’s Compensation Board dismissed a claim filed by appellant Clifford Williams against Stone Coal Mining Company and the Special Fund, for permanent and total disability allegedly caused by the occupational disease, silicosis. Williams appealed to the Floyd Circuit Court where the Board’s action was upheld. We affirm the decision of the Board and the circuit court.
Williams, a coal miner then thirty-nine years of age, filed his claim on December *66115, 1969; he claimed that he became affected with silicosis on August 16, 1967, and was totally disabled. He had been employed in underground coal mining for a period of from fifteen to twenty-two years. Williams introduced an abundance of medical testimony that, if it had been believed, would have sustained an award in his favor. The Stone Coal Mining Company and the Special Fund, however, introduced medical testimony that Williams was not suffering from silicosis. Thus, the medical evidence introduced by the parties was in direct conflict on the issue to be determined.
The evidence in this case was not so strong as to compel a finding in favor of Williams — so persuasive, in fact, that it was clearly unreasonable for the Board not to be convinced by it. See Griffith v. Blair, Ky., 430 S.W.2d 337 (1968).
The judgment is affirmed.
All concur.